                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MARY DECKROSH,

                    Plaintiff,
                                                  Case No. 17-cv-889-pp
      v.

ANDREW M. SAUL,

                    Defendant.


ORDER APPROVING STIPULATION AND GRANTING MOTION FOR AWARD
    UNDER THE EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 22)


      On June 4, 2020, the parties filed a Stipulation and Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,

asking the court to enter an order awarding attorneys’ fees under the Equal

Access to Justice Act. Dkt. No. 22.

      The court APPROVES the stipulation and GRANTS the motion for award

under the EAJA. Dkt. No. 22. The court ORDERS that the defendant shall pay

to the plaintiff an award of attorneys’ fees in the amount of $5,812.25, in full

satisfaction and settlement of any and all claims the plaintiff may have in this

case under the EAJA. The court awards these fees and costs to the plaintiff,

not the plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010),

the United States may offset the award to satisfy pre-existing debts that the

litigant owes the United States.




                                        1

           Case 2:17-cv-00889-PP Filed 06/05/20 Page 1 of 2 Document 23
      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to

the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 5th day of June, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         2

        Case 2:17-cv-00889-PP Filed 06/05/20 Page 2 of 2 Document 23
